Citation Nr: 1420680	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  03-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board in August 2004, when it was remanded for development and adjudication of inextricably intertwined issues.  The case returned before the Board in March 2007, when it was again remanded for additional development.  The case was again before the Board when the appeal was denied in a November 2008 decision.  The appellant appealed the Board's November 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision vacating the November 2008 Board decision and remanding the matter to the Board for further adjudication.  In March 2011, the Board remanded the case to the RO for development in compliance with the Court's directives.  The Board remanded the case again in May 2012 for referral of the claim to the appropriate VA officials under 38 C.F.R. § 4.16(b) for extraschedular consideration for TDIU.  In May 2013, the Board again remanded the case to the RO to accomplish completion of the directed action.

The appellant testified at a Travel Board hearing in August 2003.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection is in effect for laxity of the right knee, rated 20 percent disabling; arthritis of the right knee, rated 20 percent disabling; hypertension, rated 10 percent disabling; and degenerative joint arthritis, left knee associated with arthritis of the right knee, rated 10 percent disabling.  His current combined rating is 50 percent, effective from December 2002.

2.  The Veteran's service-connected disabilities at least as likely as not combine to preclude him from all forms of substantially gainful employment, given his level of education and prior work experience.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the claim is being granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.  (The Board notes that the contents of much of the relevant evidence of record has previously been discussed in the Board's vacated November 2008 Board decision.)

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App.518, 519 (1996), citing Gilbert.

The Veteran contends, in essence, that he is unable to secure and maintain substantially gainful employment, and that therefore, a TDIU is warranted.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. 38 C.F.R. Part 4 contains the rating schedule.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19

"It is the Board's task to make findings based on evidence of record - not to supply missing facts....  BVA may not reject that claim [for a TDIU] without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal."  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: laxity of the right knee, rated 20 percent disabling; arthritis of the right knee, rated 20 percent disabling; hypertension, rated 10 percent disabling; and degenerative joint arthritis, left knee associated with arthritis of the right knee, rated 10 percent disabling.  A bilateral factor of 4.2 percent is currently applied for the Veteran's service-connected knee disabilities.  His current combined rating is therefore 50 percent, and this is effective from December 2002.  See 38 C.F.R. § 4.25.

The Veteran's combined evaluation is no more than 50 percent.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

The Board notes that there have been some conflicting indications in the record with regard to the details of the Veteran's employment history; such conflicting indications have been previously discussed in the Board's prior remands, including the March 2007 remand which directed action to obtain some clarification of the confusion.  Following that remand, the Veteran submitted a new summary of his employment history in June 2007.  According to this summary, the Veteran worked from 1969 to 1987 in "production" at Owens Corning Fiberglass, and then from 1988 to 1993 in "production" at American Air Filter.  According to the Veteran's June 2007 summary, he has not tried to obtain employment since becoming too disabled to work.  The Board notes that the Veteran's August 2003 hearing testimony describes that his working career involved a substantial amount of standing and walking; however, the Veteran also described, in one instance, "I'd sit there and we threaded those dyes .... I got to be a little supervisor for a little while."

Prior VA adjudication of this case, including the Board's vacated November 2008 decision, has been affected by confusion regarding the Veteran's skills and employment history.  The Veteran's February 2002 summary of his work history identified his position from 1969 to 1987 as "accountant," suggesting training and experience suited to sedentary work.  However, since the time of the Board's vacated November 2008 decision, requested development and new hearing testimony suggest that the previous "accountant" notation was incorrect and, rather, the Veteran only has training and employment history in work featuring physical labor; the Veteran insists that he has never been trained or employed as an accountant for any period of time (this has now been expressed multiple times, including most recently reiterated in the March 2014 brief by the Veteran's representative).  The Board finds that such clarification appears to be most consistent with the indications of record, and the Board now accepts that the Veteran does not appear to actually have training and employment history associated with work as an accountant.

The Board observes that a May 1997 Social Security Administration (SSA) evaluation (discussed in the Board's vacated November 2008 decision) specifically identifies an inability to walk or stand for work, but also indicates a completely unimpaired capacity to perform work while sitting.  Yet, an undated SSA "Disability Determination Rationale" sheet cites information including the May 1997 evaluation and finds that "an allowance is substantiated" regarding specifically the Veteran's claimed "inability to work since 1/1/96 due to arthritis both knees."

The Veteran has submitted a private medical statement, dated January 2002, in which a doctor opines that the Veteran "is currently disabled as a result of .... a significant amount of discomfort from the right knee."

A March 2003 VA examination report indicates that the Veteran "is unable to work, therefore is disabled secondary to his arthritic knees."

A VA joints examination report from June 2003 offers the statement that the Veteran "is currently disabled and unable to work secondary to his arthritic knees."  The report goes on to discuss the Veteran's inability to perform his former duties at a fiberglass plant.

The Veteran underwent multiple VA examinations in connection with this appeal in August 2007.  A general medical examination report, authored by Dr. S.P., most pertinently concludes that "HTN [hypertension] does not render him unable to secure or follow a substantially gainful occupation."  A different August 2007 VA examination report, authored by Dr. P.T., focuses upon a competent medical evaluation of the impact of the service-connected knee disabilities upon the Veteran's employability.  This report's pertinent conclusion states that "... with regards to his knees, I feel like this patient is not able to do heavy labor type employment but would be able to do something that would have limited standing throughout the day and would include employment that required mainly the use of his hands."

A November 2011 VA examination report indicates that, due to the Veteran's knee disabilities, he "would not be able to sustain gainful physical employment."  The report does go on to suggest that the Veteran is not rendered incapable of sedentary employment by his knee disabilities.

A February 2012 private report from a vocational consultant discusses the Veteran's history and indicates that the Veteran's "bilateral knees condition has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least December 2002."  The February 2012 report discusses the authoring expert's detailed review of the claims-file and interview of the Veteran.  The report cites that the Veteran has only a high school education with "adequate reading, writing, and math skills, but virtually no computer proficiency."  The report discusses that the Veteran was last gainfully employed in 1993, has since performed some activity on a farm he inherited "while his brother did most of the manual labor."  The farm has reportedly been inactive since 1996.  The author refers to contents of the claims-file indicating "unabated bilateral knees symptoms which would have significant adverse [e]ffect on his ability to function adequately in a competitive work environment."

In light of 38 C.F.R. § 4.16(b) and Bowling v. Principi, 15 Vet. App. 1 (2001), the Board thereafter remanded the case to the RO in May 2012 (and again in May 2013) to have the Director of VA's Compensation and Pension Service consider granting the claim on an extraschedular basis, because the Veteran's combined service-connected rating was only 50 percent and the Veteran's work experience had been as a laborer.

In December 2013, the Director found that an extraschedular unemployability rating was not warranted.  The report noted the Veteran's biographical details, quotes an August 2007 VA examination report with regard to noting that the Veteran "does not exercise."  The report listed the Veteran's service connected disabilities and ratings.  The rationale presented for the conclusion (that an extraschedular unemployability rating is not warranted) reads, in its entirety: "Our review of the evidence does not establish that the veteran is unemployed and unemployable due to his service-connected disabilities."  No further discussion of evidence nor explanation was provided.

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that with reasonable doubt resolved in the Veteran's favor, a TDIU is warranted on an extraschedular basis.  The record indicates that the Veteran has no more than a high school level of education, that his only work experience has been in manual labor, that he has no training or skills suited to sedentary employment, and that substantially gainful employment in the field of manual labor is at least as likely as not precluded for him due to his service-connected knee disabilities.  The Board observes that the Veteran has previously been determined by VA to be permanently and totally disabled for nonservice-connected pension purposes since 1997, a determination that featured the Veteran's service-connected disabilities in addition to only the single rated nonservice-connected disability of obesity, rated 10 percent disabling for pension purposes.  The Board also observes that the SSA found, in the Veteran's case, an "inability to work since 1/1/96 due to arthritis both knees."

In sum, the Board finds that the evidence persuasively and repeatedly indicates that the Veteran's service-connected knee disabilities render him incapable of substantially gainful employment of a physical nature.  The evidence does not indicate that the service-connected knee disabilities render the Veteran incapable of sedentary employment, but neither does the evidence provide a true basis for finding that the Veteran has the education, training, or experience to perform gainful sedentary employment.  While the Director of Compensation and Pension expressed in December 2013 that the Veteran was not unemployable due to service-connected disabilities, the Board does not find such opinion to be persuasive because it did not appear to consider the Veteran's education, training, and experience, including the fact that his work had been limited to manual labor all of his life.  Indeed, the Director did not explain whether his generically stated conclusion was based upon finding that the Veteran was capable of sedentary employment or was based on some other finding or findings.  The Director did not acknowledge, discuss, nor appear to consider the several items of record indicating either that the Veteran's service-connected disabilities render him entirely unemployable or, at the least, prevent him from engaging in gainful employment of a physical nature.

Weighing against the negative opinion from the Director are several medical opinions, including by multiple VA medical providers, indicating that the Veteran's service-connected knee disabilities prevent him from engaging in gainful employment of a physical nature involving prolonged standing or walking, with some of these opinions indicating that the Veteran was consequently unemployable.  To the extent that these reports express medical opinions, they are entitled to significant weight since they set forth the medically expected impairment flowing from the service-connected knee disabilities.  In the absence of any basis for finding that the Veteran has the education, training, or experience, to engage in employment other than of a physical nature (after review of the credible information of record concerning the Veteran's history), the Board finds that the medical evidence indicating that the service-connected knee disabilities prevent employment of a physical nature support a finding that the service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment consistent with his education and work experience.

The Board recognizes that the combined service-connected disability rating is only 50 percent.  However, it is stressed that by regulation provision is made for a finding of unemployability in certain cases even if the schedular criteria are not met.  After weighing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude gainful employment for the Veteran in manual labor.  Manual labor is the only form of employment shown for the Veteran, and he has no more than a high school education.  Accordingly, it appears that he is as likely as not precluded from all forms of substantially gainful employment (consistent with his education and work experience) due to service-connected disabilities.  Entitlement to TDIU is therefore warranted.


ORDER

Entitlement to a TDIU is warranted.  The appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


